DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 7/12/21. Claims 2 and 14 were previously cancelled, no new claims have been added, and no claims have been amended. Thus, claims 1, 3-13, and 15-20 are presently pending in this application.
Claims 1, 3-13, and 15-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Wagner on 8/25/21.
The application has been amended as follows: 
1.            (Currently Amended) An apparatus, comprising: 
an adjustable pressure regulator fluidly coupled to an inlet region and an outlet region and configured to reduce a pressure of a gas from a first value inthe inlet region to a second value in the outlet region, where the second value is lower than the first value; and 

wherein the adjustable pressure regulator is set with respect to the second value by rotating a first body portion of the apparatus with respect to a second body portion of the apparatus, wherein the first body portion is coupled to the inlet region and includes a first gas chamber to contain the gas, and the second body portion is coupled to the outlet opening and includes a second gas chamber to contain the gas, where the second gas chamber resides downstream of the first gas chamber relative to a flow direction of the gas. 
 
13.         (Currently Amended) A system, comprising: 
a gas source; and 
a flow control apparatus fluidly coupled to an outlet of the gas source, the flow control apparatus comprising: 
an adjustable pressure regulator fluidly coupled to an inlet region and an outlet region and configured to reduce a pressure of a gas from the gas source from a first value in the inlet region to a second value in the outlet region, where the second value is lower than the first value; and 
a fixed area orifice disposed between the outlet region and an outlet opening of the apparatus, wherein a flow rate of the gas is controlled by the fixed area orifice and is discharged from the apparatus to a gas supply line, 
is coupled to the outlet opening and includes a second gas chamber to contain the gas, where the second gas chamber resides downstream of the first gas chamber relative to a flow direction of the gas.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose the specific structure and function in claims 1 and 13. Such that an adjustable pressure regulator fluidly configured to reduce a pressure of a gas; and a fixed area orifice disposed between the outlet region and an outlet opening of the apparatus, wherein the adjustable pressure regulator is set with respect to the second value by rotating a first body portion of the apparatus with respect to a second body portion of the apparatus, wherein the second body portion is coupled to the outlet opening, where a second gas chamber resides downstream of the first gas chamber relative to a flow direction of the gas. 
The closest prior art of record, Davenport (6237594), Newton (6026850), and Rusher 2012/0272956), do not specifically disclose the claimed structure as presented in claims 1 and 13. 
Davenport discloses an apparatus (34, fig 1), comprising a pressure regulator (high pressure regulator, fig 1) configured to reduce a pressure of a gas (see col. 8, lines 21-25). 

Rusher teaches an adjustable airway pressure device (see Abstract, lines 1-2 of Rusher) with two body portions (25/24 is two parts threaded together, see fig 1 of Rusher) which rotate with respect to one another to control pressure (see [0074], lines 1-8 of Rusher).
However, Davenport, Newton, and Rusher fail to disclose the combination of the outlet opening being coupled to the second body portion and to modify Davenport, Newton, and Rusher would be improper hindsight.
Therefore, claims 1, 3-13, and 15-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/            Examiner, Art Unit 3785                  

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785